Citation Nr: 1401363	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  07-17 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than April 28, 1988, for the granting of service-connected compensation. 

2.  Entitlement to an effective date of April 8, 1984, for the granting of a total disability rating based on individual unemployability due to the appellant's service-connected disabilities (TDIU).

3.  Entitlement to an effective date earlier than May 20, 1999, for the granting of service connection and the awarding of compensation for bilateral otitis externa, post myringectomy, right ear, and otitis media, right ear. 

4.  Whether a January 31, 1989, decision by the agency of original jurisdiction, which denied entitlement to an effective date earlier than April 28, 1988, for the granting of service-connected compensation, should be revised or reversed on the grounds of clear and unmistakable error.

5.  Whether a January 31, 1989, decision by the agency of original jurisdiction, which denied entitlement to an effective date of April 8, 1984, for the granting of a total disability rating based on individual unemployability due to the appellant's service-connected disabilities, should be revised or reversed on the grounds of clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from April 1980 to April 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California.  

The appeal is REMANDED.  VA will notify the appellant if further action is required.


REMAND

The appellant has come before the Board asking that he be allowed to provide testimony via a Board videoconference hearing.  His request was submitted in June 2012.  Originally, he requested a personal hearing in Washington, DC, but later indicated his desire for a videoconference hearing. 

Thus, in order to ensure full compliance with due process requirements, therefore, the RO must schedule such a hearing.  See 38 U.S.C.A. § 7107 (West 2002).  The case is REMANDED to the RO for the following development: 

The RO should schedule the appellant for a videoconference hearing before a Veterans Law Judge, as requested by the appellant.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2013).  All correspondence about this matter should be associated with the claims folder. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


